¶27 (dissenting) —I would provisionally grant the petition for a writ of mandamus and allow signature gathering to go forward. I would also leave for another day whether in fact this legislation was properly subject to an emergency clause, protecting it from referendum.
Chambers, J.
¶28 The majority is absolutely correct that under existing law, the secretary of state properly refused to accept Referendum 60 for processing, and no writ should be issued. If funding for a baseball stadium is an emergency, then very little is not. Contra CLEAN v. State, 130 Wn.2d 782, 928 P.2d 1054 (1996). But this is based on law we should overrule.
¶29 Our constitution vests the initial power to determine whether legislation is either an emergency or necessary for *683the “support of the state government and its existing public institutions” in the legislature. Const, art. II, § 1(b). We should show appropriate deference to its judgment. See State ex rel. Humiston v. Meyers, 61 Wn.2d 772, 380 P.2d 735 (1963).
¶30 But I have come to conclude that this court has moved from an appropriate level of deference to the judgments of a coordinate branch of government, to a near total abdication of its constitutional responsibility to review legislative action. See Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177, 2 L. Ed. 60 (1803) (“It is, emphatically, the province and duty of the judicial department, to say what the law is.”). The referendum is a sword the people gave themselves to slay unwanted legislation. The people also gave the legislature a shield to protect certain legislation under certain circumstances from the referendum sword. It is ultimately and uniquely the judiciary’s role to assure that both the sword and the shield are used only as constitutionally permitted.7
¶31 Whether or not a procedural change can be an emergency, or necessary for the support of government and its institutions, is not a question we should answer hurriedly, based on hastily filed briefs hastily read. As I noted recently,
there is little to commend judicial intervention into the electoral process before the process is complete. First, the necessary procedures of judicial decision making do not lend themselves to instant resolution of electoral issues. Our procedures are based upon a deliberative and adversarial process. Proper judicial decision making requires notice and an opportunity for interested parties to be meaningfully heard. At the trial level, we engage in discovery, evidentiary hearings, and make findings of fact and conclusions of law. At the appellate level, we must be thoughtful and deliberate both to ensure a just and *684correct result in the instant case and because our decisions set precedents for the future.
Wash. State Republican Party v. King County Div. of Records, Elections & Licensing Servs., 153 Wn.2d 220, 226-27, 103 P.3d 725 (2004) (Chambers, J., concurring). Instead, it should be subject to a searching and deliberative process.
¶32 I recognize that a writ of mandamus directing the secretary of state to place a measure on the ballot despite his judgment that it is unconstitutional is extraordinary. See Cedar County Comm. v. Munro, 134 Wn.2d 377, 380, 950 P.2d 446 (1998); Walker v. Munro, 124 Wn.2d 402, 407, 879 P.2d 920 (1994). However, I see no other way to grant meaningful and timely review of this question. Accordingly, I would provisionally grant the petition for writ, allow signature gathering to go forward, and leave the substantive question of whether this was in fact an emergency for another day.
¶33 I dissent.

 I respectfully disagree with Justice Sanders’ characterization of the legislature, the members of the majority, and the honorable secretary of state. It is my opinion that the members of the majority and the secretary of state are making their best efforts to abide by their statutory and constitutional obligations.